KAUFMAN, J.
I concur in the order only because petitioner will be eligible to apply for reinstatement on May 3, 1990 (rule 662, Rules Proc. of State Bar) and would appear to be an excellent candidate for reinstatement at that time. Otherwise, I would favor discipline less than disbarment in this case.
Though properly acknowledging the mitigating effect of petitioner’s good conduct following termination of the sham marriage scheme, the court refuses to recognize equally significant mitigation which in my view stems from petitioner’s altruistic motivation for his wrongful acts. (Ante., pp. 1131-1132.) I see no reason to disbelieve petitioner’s testimony that he became involved in the sham marriage scheme out of misplaced sympathy for his fellow Filipino immigrants.
In each instance of wrongdoing, petitioner charged no more than his usual modest fee for an immigration matter. There is no evidence that his illegal endeavors to implement the sham marriages produced, or were intended to produce, any greater financial return than if he had rendered legitimate legal services. Moreover, as a recent immigrant from the Philippines himself, petitioner naturally tended to sympathize with others who were seeking to escape the oppressive conditions then prevailing in that land. His concerns along those lines were manifested immediately after his arrival in the United States by his extensive and continued involvement in organized efforts to assist new Filipino immigrants, send relief packages to the Philippines, and provide scholarships for Filipino students, i
Though I agree with the court that petitioner’s allowing his sympathy for the plight of his compatriots to lead him into the sham marriage scheme *1135“manifested] a defect of judgment that is cause for grave concern in one who aspires to the calling of the law” (ante, p. 1132), it remains true that misconduct intended to serve altruistic ends is less culpable than if it were undertaken solely for personal aggrandizement. (Ames v. State Bar (1973) 8 Cal.3d 910, 921 [106 Cal.Rptr. 489, 506 P.2d 625]; In re Higbie (1972) 6 Cal.3d 562, 573 [99 Cal.Rptr. 865, 493 P.2d 97].) The mitigating effect of this altruistic motivation, together with petitioner’s remorse and his prolonged period of rehabilitation, make him an excellent candidate for reinstatement to practice. Before and after his misconduct, which took place between October 1980 and June 1981, he was an exemplary practitioner, extensively involved in pro bono services to the profession and the community. In January 1985, immediately after his conviction and before any action by the State Bar, he withdrew from law practice and publicly expressed his remorse. He has voluntarily undergone psychological counselling and fully cooperated with the State Bar in these proceedings. Since release from prison in early 1986, he has worked successfully as a paralegal, completed a comprehensive course in workers’ compensation law, and continued his involvement in pro bono community activities. He presented an impressive array of character witnesses.
Since petitioner will be entitled to apply for reinstatement on May 3, 1990, he is likely to be eligible to resume practice earlier by being disbarred than he would if he were suspended for a substantial period of time and placed on probation. Solely because of that fact, I concur in the order.
Mosk, J., and Broussard, J., concurred.